                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 2                                                                       May 28, 2019
                                                                          SEAN F. MCAVOY, CLERK
 3

 4

 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    CLAUDIA GREENWALD,
                                                     NO: 1:18-CV-3048-RMP
 8                                Plaintiff,
                                                     ORDER GRANTING STIPULATED
 9          v.                                       MOTION TO DISMISS JIM
                                                     BECKETT WITHOUT PREJUDICE
10    YAKIMA VALLEY COUNCIL ON
      ALCOHOLISM, doing business as
11    Triumph Treatment Services; JIM
      BECKETT; and WALLY LEE,
12
                                  Defendants.
13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss Jim

15   Beckett without Prejudice, ECF No. 19. Having reviewed the motion and the

16   record, the Court finds good cause to grant the parties’ request. Accordingly, IT IS

17   HEREBY ORDERED:

18         1. The Stipulated Motion to Dismiss Jim Beckett without Prejudice, ECF No.

19               19, is GRANTED.

20         2. Jim Beckett is hereby dismissed, without prejudice, as a defendant in this

21               matter, without costs or attorneys fees to any party.

     ORDER GRANTING STIPULATED MOTION TO DISMISS JIM BECKETT
     WITHOUT PREJUDICE ~ 1
 1         3. All other claims against any other party remain pending.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, to terminate Jim Beckett as a defendant in this matter, and provide copies

 4   of this Order to counsel.

 5         DATED May 28, 2019.

 6
                                               s/ Rosanna Malouf Peterson
 7                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING STIPULATED MOTION TO DISMISS JIM BECKETT
     WITHOUT PREJUDICE ~ 2
